Title: From George Washington to Charles Pettit, 9 December 1783
From: Washington, George
To: Pettit, Charles,Nixon, John


                        
                            Gentlemen
                             9 December 1783
                        
                        The perfect establishment of American Independence is indeed an event of such infinite importance as to fill
                            the mind with gratitude & joy; and afford the fairest occasion for mutual congratulations.
                        The honorable sentiments you are pleased to express respecting the Merits of the Army, the just idea you
                            entertain of their bravery, sufferings, and magnanimity; and the honest desire you manifest of making an adequate
                            compensation for their Services; are circumstances highly satisfactory to me, as well as extremely flattering to the
                            gallant men who are more immediately concerned. And I must take the liberty to add, that the punctuality of the Merchants
                            & other Citizens of Philadelphia in raising their proportion of Taxes for the support of the war, and their
                            chearfulness in affording every other assistance in their power, are marks of Patriotism which deserve the warmest
                            acknowledgements.
                        I am happy in having one more opportunity of expressing the personal obligations I feel myself under to you
                            Gentlemen, for your favorable opinion & for the present as well as for every former instance of your polite
                            attention.
                        Having long since been convinced of the expediency & even necessity of rendering compleat justice to
                            all the public Creditors; and having at the same time been impressed with a belief that the good sense of my Countrymen
                            would ultimately induce them to comply with the requisitions of Congress—I could not avoid being greatly pleased with the
                            Example set by the State of Pennsylvania; nor can I conceal my satisfaction at finding your sentiments coincide so exactly
                            with my own. Let us flatter ourselves, that the day is not remote, when a wise and just system of polity will be adopted
                            by every State in the Union; then will national faith be inviolably preserved, public credit durably established, the
                            blessings of Commerce extensively diffused and the reputation of our new-formed Empire supported with as much Eclat as has been acquired in laying the foundation of it.

                    